EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Scott Elchert (Reg. No. 55149) on 12/21/2021. 

This listing of claims will replace all prior versions and listings of claims in the application.

1. (currently amended)  A computer-implemented data stream processing method comprising:
generating a directed graph in which processings in a stream processing infrastructure are represented by nodes and data input/output relationships between the nodes are represented by edges;
calculating a degree of each of the nodes based on a weight of each of the edges; [[and]]
deploying, based on the calculated degree of each of the nodes, the processings represented by the nodes at stages of a pipeline in the stream processing infrastructure; 
observing data communication amounts between the processings in the stream processing infrastructure; and
determining, based on the observed data communication amounts between the processings, an outgoing direction weight of each of the edges and an incoming direction weight of each of the edges, wherein
the deploying includes deploying a first process of the processings at a first stage of the stages and a second process of the processings at a second stage of the stages,
the degree of the second process is less than the degree of the first process, and
the second stage is an upstream stage more than the first stage.

2. (canceled)  

3. (currently amended)  The data stream processing method according to claim [[2]] 1, wherein
the calculating of the degree includes calculating the degree of each of the edges by subtracting the outgoing direction weight of each of the edges from the incoming direction weight of each of the edges.

4. (currently amended)  The data stream processing method according to claim [[2]] 1, further comprising:
recalculating the degree of each of the nodes in response to detecting that at least one of the weight of each of the edges has changed; and
modifying, based on the recalculated degrees, the pipeline.

5. (currently amended)  A data stream processing system comprising:
one or more memories; and

generate a directed graph in which processings in a stream processing infrastructure are represented by nodes and data input/output relationships between the nodes are represented by edges,
perform calculation of a degree of each of the nodes based on a weight of each of the edges, [[and]]
perform, based on the calculated degree of each of the nodes, deployment of the processings represented by the nodes at stages of a pipeline in the stream processing infrastructure, 
observe data communication amounts between the processings in the stream processing infrastructure, and
determine, based on the observed data communication amounts between the processings, an outgoing direction weight of each of the edges and an incoming direction weight of each of the edges, wherein
the deployment includes deploying a first process of the processings at a first stage of the stages and a second process of the processings at a second stage of the stages,
the degree of the second process is less than the degree of the first process, and
the second stage is an upstream stage more than the first stage.

6. (canceled).

7. (currently amended)  The data stream processing system according to claim [[6]] 5, wherein


8. (currently amended)  The data stream processing system according to claim [[6]] 5, wherein
the one or more processors are further configured to:
recalculate the degree of each of the nodes in response to detecting that at least one of the weight of each of the edges has changed, and
modify, based on the recalculated degrees, the pipeline.

9. (currently amended)  A non-transitory computer-readable medium storing instructions executed by one or more computers, the instructions comprising:
one or more instructions for generating a directed graph in which processings in a stream processing infrastructure are represented by nodes and data input/output relationships between the nodes are represented by edges;
one or more instructions for calculating a degree of each of the nodes based on a weight of each of the edges; [[and]]
one or more instructions for deploying, based on the calculated degree of each of the nodes, the processings represented by the nodes at stages of a pipeline in the stream processing infrastructure, 
one or more instructions for observing data communication amounts between the processings in the stream processing infrastructure; and
one or more instructions for determining, based on the observed data communication amounts between the processings, an outgoing direction weight of each of the edges and an incoming direction weight of each of the edges,
wherein
the deploying includes deploying a first process of the processings at a first stage of the stages and a second process of the processings at a second stage of the stages,
the degree of the second process is less than the degree of the first process, and
the second stage is an upstream stage more than the first stage.

10. (canceled).

11. (currently amended)  The non-transitory computer-readable medium according to claim [[10]] 9, wherein
the calculating of the degree includes calculating the degree of each of the edges by subtracting the outgoing direction weight of each of the edges from the incoming direction weight of each of the edges.

12. (currently amended)  The non-transitory computer-readable medium according to claim [[10]] 9, the instructions further comprising:
one or more instructions for recalculating the degree of each of the nodes in response to detecting that at least one of the weight of each of the edges has changed; and
one or more instructions for modifying, based on the recalculated degrees, the pipeline.



REASONS FOR ALLOWANCE
	
Claims 1, 3-5, 7-9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 5, and 9.

The features as recited in independent claims 1, 5, and 9: “calculating a degree of each of the nodes based on a weight of each of the edges; deploying, based on the calculated degree of each of the nodes, the processings represented by the nodes at stages of a pipeline in the stream processing infrastructure; observing data communication amounts between the processings in the stream processing infrastructure; and determining, based on the observed data communication amounts between the processings, an outgoing direction weight of each of the edges and an incoming direction weight of each of the edges, wherein the deploying includes deploying a first process of the processings at a first stage of the stages and a second process of the processings at a second stage of the stages, the degree of the second process is less than the degree of the first process, and the second stage is an upstream stage more than the first stage,”  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”




Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199